Case 2:19-cv-14163-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   FT. PIERCE DIVISION

                                             CASE NO.:
 EVERETT BUSH,

        Plaintiff,

 v.

 AQUA DIMENSIONS PLUMBING
 SERVICES, INC., A Florida Profit
 Corporation,

        Defendant.
 _______________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

                                         INTRODUCTION

        1.        Plaintiff, EVERETT BUSH (“Mr. Bush” or “Plaintiff”), brings this action pursuant

 to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the FMLA”) to

 recover from Defendant for back pay, an equal amount as liquidated damages, other monetary

 damages, equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees and costs.

                                          JURISDICTION

        2.        The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and

 the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C.

 § 2201 et seq.

                                              PARTIES

        3.        At all times relevant hereto, Plaintiff was an employee of Defendant, and resided

 in St. Lucie County, Florida.
Case 2:19-cv-14163-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 2 of 6



        4.      Plaintiff worked for Defendant in St. Lucie County, Florida, and the venue,

 therefore, for this case is the Ft. Pierce Division of the Southern District of Florida.

        5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

 because it was engaged in commerce or in an industry affecting commerce who employed 50 or

 more employees within 75 miles of where Plaintiff worked, for each working day during each of

 20 or more calendar workweeks, prior to seeking leave under the FMLA.

        6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

 FMLA, based on the fact that: (a) he needed to provide care for his wife who suffered from a

 serious health condition as defined by the FMLA which necessitated FMLA leave; (b) was

 employed by Defendant for at least 12 months prior to necessitating FMLA leave; and (c) worked

 at least 1,250 hours during the relevant 12-month period prior to her seeking to exercise his rights

 to FMLA leave.

                                                    FACTS

        7.      Plaintiff worked for Defendant as a Service Manager from May 9, 2017, until his

 termination on April 19, 2019.

        8.      During his tenure, Plaintiff was an excellent employee, whose hard work and

 professionalism made him a valued contributor.

        9.      On April 8, 2019, Plaintiff notified Defendant that his wife had a brain tumor, and

 that Plaintiff was going to necessitate FMLA time away from work to help her care for same.

        10.     Plaintiff was not offered FMLA leave paperwork or forms to complete, so he took

 it upon himself to complete same, and handed FMLA forms to Defendant on April 17, 2019.

        11.     Plaintiff was told that his FMLA was not approved because it was not requested

 with enough advance notice.
Case 2:19-cv-14163-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 3 of 6



        12.     When Plaintiff objected to this denial, he was told that another employee had

 applied for FMLA leave and was denied, and therefore, Plaintiff was being denied as well.

        13.     Based on the urgency of Plaintiff’s wife’s medical condition, he notified Defendant

 that he would need to take the following two (2) days – (April 18-19, 2019) off from work; Plaintiff

 had multiple vacation days available to him at that time.

        14.     Plaintiff stayed in communication on the days at which he was not at work, to keep

 Defendant apprised of his status.

        15.     On April 19, 2019, and despite the foregoing, Defendant terminated Plaintiff’s

 employment, alleging that Plaintiff was fired for job abandonment.

        16.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

 employment, wages, benefits, and other remuneration to which he is entitled.

        17.     As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights, and

 retaliated against him for utilizing what should have been proper and authorized FMLA leave, and

 objecting to Defendant’s misconduct regarding same.

        18.     Because Defendant acted with intent to interfere with, and otherwise retaliate

 against Plaintiff for his use of what should have been protected FMLA leave and his objection to

 Defendant’s penalizing him for same, Defendant’s actions likewise constitute FMLA retaliation.

        19.     The timing of Plaintiff’s use of what should have been protected FMLA and

 objections to Defendant’s misconduct regarding same, and Defendant’s termination of him, alone

 demonstrates a causal connection between his FMLA leave and these illegal actions taken by

 Defendant against him.
Case 2:19-cv-14163-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 4 of 6



         20.    Defendant purposefully and intentionally interfered with, and retaliated against

 Plaintiff, for use of FMLA protected leave and objections to Defendant’s misconduct regarding

 same.

         21.    Defendant did not have a subjective or objective good faith basis for its actions, and

 Plaintiff is therefore entitled to liquidated damages.

                     UNLAWFUL INTERFERENCE UNDER THE FMLA

         22.      Plaintiff reincorporates and readopts all allegations contained within

 Paragraphs 1-17, and 19-21, above.

         23.     At all times relevant hereto, Plaintiff was protected by the FMLA.

         24.    At all times relevant hereto, Defendant interfered with Plaintiff based upon

 Plaintiff’s exercise of his FMLA rights.

         25.    At all times relevant hereto, Plaintiff was protected from interference under the

 FMLA.

         26.    As a result of Defendant’s intentional, willful and unlawful acts by interfering with

 Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and

 incurred reasonable attorneys’ fees and costs.

         27.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

 liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

 amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

 reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

 just and appropriate.
Case 2:19-cv-14163-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 5 of 6




                           COUNT II- RETALIATION UNDER THE FMLA

        28.      Plaintiff reincorporates and readopts all allegations contained within

 Paragraphs 1-21, above.

        29.     At all times relevant hereto, Defendant retaliated against Plaintiff based upon

 Plaintiff’s exercise of his FMLA rights.

        30.     At all times relevant hereto, Plaintiff was protected from retaliation under the

 FMLA.

        31.     At all times relevant hereto, Defendant acted with the intent to retaliate against

 Plaintiff because Plaintiff exercised his rights to take approved leave pursuant to the FMLA and

 objected to Defendant’s misconduct regarding same.

        32.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

 against Plaintiff for exercising his rights pursuant to the FMLA and objecting to Defendant’s

 misconduct regarding same, Plaintiff has suffered damages and incurred reasonable attorneys’ fees

 and costs.

        33.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

 liquidated damages.

        WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

 amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

 reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

 just and appropriate.
Case 2:19-cv-14163-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 6 of 6



                                 DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

       Dated this 9th day of May 2019.

                                              Respectfully Submitted,

                                              s/ Noah E. Storch
                                              Noah E. Storch, Esq.
                                              Florida Bar No: 0085476
                                              Richard D. Guadagnolo, Esq.
                                              Florida Bar No.109104
                                              RICHARD CELLER LEGAL, P.A.
                                              10368 W. SR. 84, Suite 103,
                                              Davie, FL 33324
                                              Telephone: (866) 344-9243
                                              Facsimile: (954) 337-2771
                                              rich@floridaovertimelawyer.com
                                              noah@floridaovertimelawyer.com

                                              Attorney for Plaintiff
